 

Exhibit 10.4

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of November 23, 2015, is made
by and between YOU On Demand Holdings, Inc., a Nevada corporation (“YOD”), and
the undersigned stockholder (the “Stockholder”) of YOD. Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Transaction Agreements (as defined herein).

 

WHEREAS, as of the date hereof, the Stockholder owns (beneficially or of record)
and is entitled to vote the number of shares of common stock, $0.01 par value
per share (“Common Stock”), Series A Preferred Stock (“Series A Stock”) or
Series E Preferred Stock (“Series E Stock”, collectively with the Common Stock,
Series A Stock and the Series E Stock, the “Securities”), of YOD set forth
opposite the Stockholder’s name on Schedule A (all such shares set forth on
Schedule A, together with any Securities of YOD that are hereafter issued to or
otherwise acquired or owned (beneficially or of record) by the Stockholder prior
to the termination of this Agreement being referred to herein as the “Subject
Shares”); and

 

WHEREAS, YOD has entered into that certain (i) Securities Purchase Agreement, by
and between, YOD and Beijing Sun Seven Stars Culture Development Limited, a PRC
Company (“SSS”), dated as of November 23, 2015 (as it may be amended pursuant to
the terms thereof, the “Pipe Purchase Agreement”) pursuant to which, among other
things, YOD will issue to SSS, and SSS will purchase from YOD, Common Stock of
YOD in exchange for cash and, upon closing of the transactions and entry into
the Content License agreement contemplated thereby, certain intellectual
property and (ii) that certain Share Purchase Agreement, by and between Tianjin
Enternet Network Technology Limited, a PRC Company (“Tianjin”), and YOD (the
“Earnout Purchase Agreement”, together with the Pipe Purchase Agreement, the
“Transaction Agreements”) pursuant to which, among other things, YOD will issue
to Tianjin Common Stock in exchange for the achievement of certain earnout
thresholds as set forth in the Earnout Purchase Agreements; and

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY; OTHER COVENANTS

 

The Stockholder hereby covenants and agrees that during the term of this
Agreement:

 

1.1.     Voting of Subject Shares. At every meeting of the holders of Common
Stock of YOD and at any adjournment, recess or postponement thereof, the
Stockholder shall, or shall cause the holder of record on any applicable record
date to, be present (in person or by proxy) and to vote or cause to be voted the
Stockholder’s Subject Shares (a) in favor of (i) the authorization of the
issuance of shares as contemplated by the Transaction Agreements, (ii) the
approval of any proposal to adjourn or postpone the meeting to a later date, if
there are not sufficient votes for the authorization of the issuance of shares
as contemplated by the Transaction Agreements on the date on which such meeting
is held and (iii) any other matter necessary or advisable to consummate the
issuance of the shares as contemplated by the Transaction Agreements that are
considered and voted upon by the YOD Stockholders; and (b) against (i) any
agreement, amendment of any agreement, or any other action that is intended or
could reasonably be expected to prevent or impede the transactions contemplated
by the Transaction Agreements, other than those specifically contemplated by
this Agreement or the Transaction Agreements.

 

1.2.     No Inconsistent Arrangements. Except as provided hereunder, the
Stockholder shall not, directly or indirectly, (a) create any lien or
restriction other than restrictions imposed by Applicable Law on any Subject
Shares, (b) sell or assign or dispose of (collectively, “Transfer”), (c) grant
or permit the grant of any proxy, power of attorney with respect to the Subject
Shares, (d) deposit or permit the deposit of the Subject Shares into a voting
trust with respect to the Subject Shares. Notwithstanding the foregoing, the
Stockholder may make Transfers of Subject Shares by will, operation of law,
Transfers for estate planning purposes or Transfers for charitable purposes or
as charitable gifts or donations, in which case the Subject Shares shall
continue to be bound by this Agreement and provided that each transferee agrees
in writing to be bound by the terms and conditions of this Agreement.

 

1.3.     Documentation and Information. The Stockholder shall permit and hereby
authorizes YOD to publish and disclose in all documents and schedules filed with
the SEC, and any press release or other disclosure document that YOD or Buyer
reasonably determines to be necessary or advisable in connection with the
transactions contemplated by the Transaction Agreements, the Stockholder’s
identity and ownership of the Subject Shares and the nature of the Stockholder’s
commitments and obligations under this Agreement. The Stockholder shall not make
any public announcement regarding this Agreement and the transactions
contemplated hereby without the prior written consent of YOD, except as may be
required by applicable Law (provided that reasonable notice of any such
disclosure will be provided to YOD).

 

 

 

 

ARTICLE II

MISCELLANEOUS

 

2.1.     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (a) on the date of delivery if delivered
personally; (b) on the date of transmission if sent via facsimile transmission,
and automatic, electronic confirmation of delivery is received after completion
of transmission; (c) on the date after delivery by a reputable nationally
recognized overnight courier service or (d) three days after being mailed by
registered or certified mail (return receipt requested), if to YOD, SSS or
Tianjin, in accordance with the provisions of the Transaction Agreements and if
to the Stockholder, to the Stockholder’s address or facsimile number set forth
on the signature page hereto (or at such other address or facsimile number for a
party as shall be specified by like notice).

 

2.2.     Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earlier of (a) the termination of
the Transaction Agreements in accordance with theirs terms and (b) the closing
of the transactions contemplated by the Transaction Agreements. Upon termination
of this Agreement, neither party shall have any further obligations or
liabilities under this Agreement; provided, however, that (x) nothing set forth
in this Section 2.2 shall relieve either party from liability for any breach of
this Agreement prior to termination hereof, and (y) the provisions of this
Article II shall survive any termination of this Agreement.

 

2.3.     Governing Law; Venue. This Agreement, and all claims or causes of
action (whether at Law, in contract or in tort or otherwise) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed entirely within the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. With respect to any action or
claim arising out of or relating to this Agreement, the parties hereto hereby
expressly and irrevocably (a) agree and consent to be subject to the exclusive
jurisdiction of the United States District Court located in the State of New
York (and in the absence of Federal jurisdiction, the parties consent to be
subject to the exclusive jurisdiction of the state courts located in the State
of New York), (b) agree not to bring any action related to this Agreement in any
other court (except to enforce the judgment of such courts), (c) agree not to
object to venue in such courts or to claim that such forum is inconvenient and
(d) agree that notice or the service of process in any proceeding shall be
properly served or delivered if delivered in the manner contemplated by Section
2.1. Final judgment by such courts shall be conclusive and may be enforced in
any manner permitted by Applicable Law. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

2.4.     Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement. Any
signature page hereto delivered by facsimile machine or by e-mail (including in
portable document format (pdf), as a joint photographic experts group (jpg)
file, or otherwise) shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto and may be used in lieu of the original signatures for all purposes.
Each party that delivers such a signature page agrees to later deliver an
original counterpart to the other party if requested.

 

2.5.     Capacity as Stockholder. The Stockholder signs this Agreement solely in
the Stockholder’s capacity as a Stockholder of YOD, and not in the Stockholder’s
capacity as a director, officer or employee of YOD or any of its subsidiaries or
in the Stockholder’s capacity as a trustee or fiduciary of any employee benefit
plan or trust. Notwithstanding anything herein to the contrary, nothing herein
shall in any way restrict a director or officer of YOD in the exercise of his or
her fiduciary duties as a director or officer of YOD or in his or her capacity
as a trustee or fiduciary of any employee benefit plan or trust or prevent or be
construed to create any obligation on the part of any director or officer of YOD
or any trustee or fiduciary of any employee benefit plan or trust from taking
any action in his or her capacity as such director, officer, trustee or
fiduciary.

 

(SIGNATURE PAGE FOLLOWS)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the date first written above.

 

  YOU ON DEMAND HOLDINGS, INC.         By: /s/ Shane McMahon   Name: Shane
McMahon   Title: Chairman

 

[Signature Page to Voting Agreement]

 

 

 

STOCKHOLDER:

 

  IF STOCKHOLDER IS AN INDIVIDUAL:         By:     Print Name:

 

  IF STOCKHOLDER IS AN ENTITY:        

Print Name

of Entity:

C Media Group Limited         By: /s/ Xuesong Song   Name: Xuesong Song   Title:
Chairmand and CEO

 

  Address:           CN11 Legend Town     No. 1 Balizhuangdongli,     Chaoyang
District     Beijing, China           Facsimile No.: (+86) 81 6550 3113

 

[Signature Page to Voting Agreement]

 

 

 

STOCKHOLDER:

 

  IF STOCKHOLDER IS AN INDIVIDUAL:         By: /s/ Shane McMahon   Print Name:
Shane McMahon

 

  IF STOCKHOLDER IS AN ENTITY:        

Print Name

of Entity:

          By:     Name:     Title:  

 

  Address:                                   Facsimile No.: (_____) - ______ -
________

 

[Signature Page to Voting Agreement]

 

 

 

 

STOCKHOLDER:

 

  IF STOCKHOLDER IS AN INDIVIDUAL:         By: /s/ Xuechu He   Print Name:
Xuechu Hu

 

  IF STOCKHOLDER IS AN ENTITY:        

Print Name

of Entity:

          By:     Name:     Title:  

 

  Address:                                   Facsimile No.: (_____) - ______ -
________

 

[Signature Page to Voting Agreement]

 

 

 

 

STOCKHOLDER:

 

  IF STOCKHOLDER IS AN INDIVIDUAL:         By:     Print Name:         IF
STOCKHOLDER IS AN ENTITY:

 

 

Print Name

of Entity:

Best Ease Holdings Ltd.         By: /s/ Xiuzhen Lin   Name: Xiuzhen Lin   Title:
Sole Director & Shareholder

 

  Address:                                   Facsimile No.: (_____) - ______ -
________

 

[Signature Page to Voting Agreement]

 

 

 

 

STOCKHOLDER:

 

  IF STOCKHOLDER IS AN INDIVIDUAL:         By: /s/ Teng Zhou   Print Name: Teng
Zhou         IF STOCKHOLDER IS AN ENTITY:

 

 

Print Name

of Entity:

          By:     Name:     Title:  

 

  Address:                                   Facsimile No.: (_____) - ______ -
________

 

[Signature Page to Voting Agreement]

 

 

 

 

STOCKHOLDER:

 

  IF STOCKHOLDER IS AN INDIVIDUAL:         By:     Print Name:         IF
STOCKHOLDER IS AN ENTITY:

 

 

Print Name

of Entity:

Venture Link Assets Ltd.         By: /s/ Teng Zhou   Name: Teng Zhou   Title:
Director

 

  Address:                                   Facsimile No.: (_____) - ______ -
________

 

[Signature Page to Voting Agreement]

 

 

 

 

STOCKHOLDER:

 

  IF STOCKHOLDER IS AN INDIVIDUAL:         By:     Print Name:         IF
STOCKHOLDER IS AN ENTITY:

 

 

Print Name

of Entity:

Fresh Reward Development Ltd.         By: /s/ Cong Yan Xue   Name: Cong Yan Xue
  Title: Director

 

  Address:                                   Facsimile No.: (_____) - ______ -
________

 

[Signature Page to Voting Agreement]

 

 

 

 

Schedule A

 

Name of Stockholder  

No. Shares and

Corresponding Percent

of Shares Outstanding1

  Restrictions on Voting Power          

 



 



 

 

